Citation Nr: 1208420	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis B and hepatitis C, to include jaundice as a manifestation thereof. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York. 

In November 2010 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination the Veteran was afforded a VA examination in February 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010 the Board remanded the issue on appeal in order to afford the Veteran a new VA examination; the Veteran had a VA examination in December 2010.  The VA examiner stated that the Veteran did not have chronic hepatitis, that the hepatitis B surface antigen was negative, and that the viral load of hepatitis C was <43, which implied negative DNA for hepatitis C.  The RO readjudicated the Veteran's claim of service connection and issued a November 2011 Supplemental Statement of the Case (SSOC).  In a February 2012 letter the Veteran stated that he never received an SSOC and that someone named Mary told him it was sent to a different address then where he resided.  The Veteran asked for another copy of the SSOC and stated that he would then prepare his arguments. 

A review of the records indicates that the address listed on the cover letter of the November 2011 SSOC is the Veteran's correct address.  The Veteran has stated that he has further statement about his case, specifically, compliance with the November 2010 Board remand, which he cannot make until after he reviews the November 2011 SSOC.  In this regard, the Board regrets the delay associated with this REMAND, especially considering that this matter was the subject of a previous remand; however, in order to give the Veteran every consideration with respect to the present appeal, it is again necessary to return this case to the RO to ensure that the Veteran's right to due process is preserved.  Therefore, the RO must send the Veteran a copy of the November 2011 SSOC and allow the Veteran time in order to make any further statements. 

Accordingly, the case is REMANDED for the following action:

The RO must send the Veteran, a copy of November 2011 SSOC to his latest address of record, which addresses the issue of entitlement to service connection for hepatitis B and hepatitis C, to include jaundice as a manifestation thereof, and provide him the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

